NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                       




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON

              N.L.,                                       )
                                                          )      No. 91775-2
                                  Respondent,             )
                                                          )
                      v.                                  )      En Bane
                                                          )
              BETHEL SCHOOL DISTRICT,                     )              ,•"•   ~--....   --      '   ...,
                                                          )                    , - ~::~
                                                                 Filed - - - - -
                                  Petitioner.             )


                      GONZALEZ, J.-N.L. met Nicholas Clark at school track practice. She

              was 14, and he was 18. Both were students in the Bethel School District.

              Neither N.L. nor any responsible adult on the field knew that Clark was a

              registered sex offender who had previously sexually assaulted a younger girl

              who had been about N.L. 'sage at the time. The Pierce County Sheriff's

              Department had informed Clark's school principal of his sex offender status,

              but the principal took no action in response. Clark persuaded N.L. to leave

              campus with him and raped her. N.L. sued the district, alleging negligence.

              We must decide whether Bethel School District's duty to N.L. ended when

              she left campus and whether its alleged negligence, as a matter of law, was
                                       
              N.L. v. Bethel School Dist., No. 91775-2


              not a proximate cause of her injury. The answer to both questions is no. We

              affirm.

                                                         FACTS

                     N.L. ran track for Bethel Junior High School. Clark ran track for

              Bethel High School's varsity team. The two schools share the track field

              between them, and on April 24, 2007, the junior and senior high schools

              were both using the field for practice. N.L. alleges that Clark acted as a

              coach and mentor to the younger students on both schools' teams. During

              practice, a mutual friend introduced N.L. to Clark. The two exchanged

              phone numbers and started exchanging text messages. Clark told N.L. he

              was 16 years old. He invited her to lunch after school the next day.

              Unbeknown to either the junior or senior high school track coach or

              apparently any other district employee on the field that day, Clark was a

              registered sex offender.

                     The next day, Clark and N.L. skipped track practice with the

              intention, N.L. thought, of going to Burger King for lunch. They left

              campus in Clark's car. Clark drove past the Burger King, ostensibly to fetch




                                                           2
                                                      
              N.L. v. Bethel School Dist., No. 91775-2


              something he had forgotten at home. Instead, Clark took N.L. into his house

              and raped her. 1

                     N.L. told a friend what Clark had done to her. The friend told her

              mother, who informed both the school and N.L.'s mother. The school called

              the police, and the next month, Clark was charged with third degree rape.

              Clark ultimately pleaded guilty to second degree assault.

                     Clark already had an extensive disciplinary history while in the Bethel

              School District by that day in April 2007. By the seventh grade, he had

              started making racial slurs and inappropriate sexual comments in class. This

              behavior escalated to physical assaults and sexual misconduct against

              younger female students. In June 2004, when Clark was 16, he sexually

              assaulted another student at Bethel Junior High School. Based on that

              assault, Clark was charged with indecent liberties and suspended for the rest

              of the school year. That October, Clark pleaded guilty to attempted indecent

              liberties, was sentenced to 12 months of community custody, and was

              required to register as a level one sex offender. Among other things, he was


              1
               At several points, the district appears to challenge whether N .L. was raped. E.g., Bethel
              Sch. Dist.'s Response Br. at 4, 6; Clerk's Papers (CP) at 52,454-56. Since this case is
              before us on review of summary judgment, we need not resolve this dispute, but we note
              that N.L. was too young to consent to intercourse with Clark and that she has presented
              ample evidence that Clark raped her. RCW 9A.44.079; CP at 50, 60, 286. We have
              declined to allow school districts to attribute fault to students who are raped by their
              teachers. Christensen v. Royal Sch. Dist. No. 160, 156 Wn.2d 62, 67, 124 P.3d 283
              (2005).


                                                           3
                                                      
              NL. v. Bethel School Dist., No. 91775-2


              ordered to have no contact with people two or more years younger than

              himself. N.L. is four years younger than Clark.

                     That December, the Pierce County sheriff notified Bethel High

              School's principal that Clark was a registered sex offender. There is

              considerable evidence in the record that suggests the principal did not inform

              Clark's teachers, coaches, or relevant staff of Clark's status. The evidence

              also suggests that the principal did not develop a safety plan, let alone one

              that would have helped Clark avoid students two or more years younger than

              him. The record also suggests there was a district policy in place at the time

              that required the principal to inform Clark's teachers of his status. Clerk's

              Papers (CP) at 99 (citing District Policy 3143 2); CP at 361-62, 420. The

              assistant principal testified he did not know of any such policy.



              2
               The policy is not in the record. According to the "Bethel School District BoardDocs"
              webpage, Policy 3143 was adopted in 2003 and says:

                     A court will notify the common school in which a student is enrolled if the
                     student has been convicted, adjudicated, or entered into a diversion agreement for
                     any of the following offenses: a violent offense, a sex offense, a firearms offense,
                     inhaling toxic fumes, a drug offense, liquor offense, assault, kidnapping,
                     harassment, stalking or arson. The principal must inform any teacher of the
                     student and any other personnel who should be aware of the information. The
                     information may not be further disseminated.

              Bethel School District Board Policy Manual, District Notification of Juvenile Offenders,
              Policy 3143 (2003 ),
              http://www.boarddocs.com/walbethel/Board.nsf/goto?open&id=9SQUU97DB74A
              [https://perma.cc/5MCV-3YJA]. The accuracy of this website has not been tested by the
              parties.


                                                          4
                                       
              NL. v. Bethel School Dist., No. 91775-2


                     Former Superintendent of Public Instruction Judith Billings analyzed

              the district's practices around the time N.L. was raped. Superintendent

              Billings observed that "RCW and Bethel District policy require that the

              principal 'must inform any teacher of the student and any other personnel

              who should be aware ofthe information' of a student's sex offender status."

              CP at 300. She also noted that "[m]odel policies for Washington State, the

              standard of care recognized and implemented by most school districts - but

              not by Bethel - provides that 'other personnel' includes coaches and

              counselors, neither ofwhom were informed" of Clark's sex offender status.

              !d. She concluded, among other things, that "[t]he haphazard nature of

              Bethel's approach to keeping its students safe from registered sex predators

              frankly boggles the imagination," and that the district "fell unconscionably

              below the accepted standard of care 'to protect students from dangers that

              are known or should have been known."' !d. at 302, 304.

                     In 2012, N.L. sued the Bethel School District for negligence on the

              grounds it had failed to take reasonable precautions to protect her from a

              known registered sex offender. The district moved for summary judgment,

              arguing that it had no duty to N.L. because she was not actually in its

              custody at the time she was raped and that N.L's "decision to skip track

              practice and leave campus with Clark were 'independent act[s]' that 'br[oke]



                                                        5
                                           
               NL. v. Bethel School Dist., No. 91775-2


               the chain of causation."' CP at 20, 21 (alterations in original) (quoting

               Riojas v. Grant County Pub. Uti!. Dist., 117 Wn. App. 694, 697, 72 P.3d

               1093 (2003)).

                      The trial judge noted in her oral ruling that "the issue is not so much

               the duty as the causation element, and on that basis I'm going to dismiss the

               case." Verbatim Tr. of Proceedings (Jan. 10, 2014) at 18. The Court of

               Appeals reversed, finding the district had a duty of reasonable care to N.L.

               and that there was a genuine issue of fact as to whether any breach of the

               duty was a proximate cause ofN.L.'s injury. N.L. v. Bethel Sch. Dist., 187

               Wn. App. 460,463, 348 P.3d 1237 (2015). We granted the district's petition

               for review. NL. v. Bethel Sch. Dist., 184 Wn.2d 1002, 357 P.3d 665 (2015).

               We have received an amicus brief in support of the district from the

               Washington State School Directors Association, the Association of

               Washington School Principals, and the Washington Association of School

               Administrators (WSSDA). The Washington State Association for Justice

               Foundation submitted an amicus brief in support ofN.L.

                                                     ANALYSIS

                      To prevail in her negligence suit, N.L. "must show (1) the existence of

               a duty to the plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4)

               the breach as the proximate cause of the injury." Crowe v. Gaston, 134



                                                         6
                                        
               NL. v. Bethel School Dist., No. 91775-2


               Wn.2d 509, 514, 951 P.2d 1118 (1998) (citing Reynolds v. Hicks, 134 Wn.2d

               491,495,951 P.2d 761 (1998)). At this summary judgment stage, the

               district contests only the intertwined issues of duty and proximate cause.

               Thus, they are the only issues before us. CP at 20-21; see also Lowman v.

               Wilbur, 178 Wn.2d 165, 169, 309 P.3d 387 (2013) (citing Hartley v. State,

               103 Wn.2d 768,779-81, 698 P.2d 77 (1985)).

                                                         1. DUTY

                      Whether a duty exists is a question of law for the court. Aba Sheikh v.

               Choe, 156 Wn.2d 441, 448, 128 P.3d 574 (2006) (citing Hertog v. City of

               Seattle, 138 Wn.2d 265, 275, 979 P.2d 400 (1999)). "As a general rule, our

               common law imposes no duty to prevent a third person from causing

               physical injury to another." Aba Sheikh, 156 Wn.2d at 448 (citing

               RESTATEMENT(SECOND)OFTORTS § 315 (AM. LAWINST. 1965)). But such

               a duty can arise when "'a special relationship exists between the defendant

               and either the third party or the foreseeable victim of the third party's

               conduct."' Niece v. Elmview Grp. Home, 131 Wn.2d 39, 43, 929 P.2d 420

               (1997) (internal quotation marks omitted) (quoting Hutchins v. 1001 Fourth

               Ave. Assocs., 116 Wn.2d 217,227, 802 P.2d 1360 (1991)). "Intentional or

               criminal conduct may be foreseeable unless it is 'so highly extraordinary or

               improbable as to be wholly beyond the range of expectability. "' Kok v.



                                                           7
                                          
               NL. v. Bethel School Dist., No. 91775-2


               Tacoma Sch. Dist. No. 10, 179 Wn. App. 10, 18, 317 P .3d 481 (20 13)

               (internal quotation marks omitted) (quoting Niece, 131 Wn.2d at 50).

                      Washington courts have long recognized that school districts have "an

               enhanced and solemn duty" of reasonable care to protect their students.

               Christensen v. Royal Sch. Dist. No. 160, 156 Wn.2d 62, 67, 124 P.3d 283

               (2005). This includes the duty to protect their students from the foreseeable

               risk of harm the students may inflict on each other. See McLeod v. Grant

               County Sch. Dist. No. 128,42 Wn.2d 316,319-20,255 P.2d 360 (1953)

               (citing Briscoe v. Sch. Dist. No. 123,32 Wn.2d 353, 362,201 P.2d 697

               (1949)); see also JN. v. Bellingham Sch. Dist., 74 Wn. App. 49, 871 P.2d

               1106 ( 1994). School districts have the duty "to exercise such care as an

               ordinarily responsible and prudent person would exercise under the same or

               similar circumstances." Briscoe, 32 Wn.2d at 362 (citing Rice v. School

               Dist. No. 302, 140 Wash. 189, 248 Pac. 388 (1926)). Based on McLeod, the

               district argues there are two necessary components to its duty to students:

               "[(1)] the harm was foreseeable and [(2)] the injury occurred in a custodial

               context." Suppl. Br. of Pet'r at 8 (citing McLeod, 42 Wn.2d at 319, 321 ).

                      The district is correct that in McLeod, we found a duty in part because

               the district's authority and obligations had been substituted for the parents'

               while the students were in the district's custody. McLeod, 42 Wn.2d at 319.



                                                         8
                                          
               NL. v. Bethel School Dist., No. 91775-2


               But McLeod does not suggest that a district's liability for breaches of that

               duty is cut off as soon as the student steps off campus.

                      In McLeod and the cases it relied on, the duty arose, and the injury

               occurred, while the student was in the district's custody. McLeod, 42 Wn.2d

               at 318; see also Briscoe, 32 Wn.2d at 355, 357 (district potentially liable for

               injuries that occurred during unsupervised recess); Eckerson v. Ford's

               Prairie Sch. Dist. No. 11, 3 Wn.2d 475,483-84, 101 P.2d 345 (1940)

               (district properly held liable for negligent construction and supervision that

               resulted in injury after one child slammed door on another). During the

               noon recess, several students forced a 12-year-old girl into a small room off

               the gymnasium and raped her. McLeod, 42 Wn.2d at 318. The district had

               assigned a teacher to watch the students in the gymnasium specifically "for

               the purpose of protecting any students from being harmed by other

               students." !d. Unfortunately, that teacher "absented himself." !d. We

               allowed McLeod's negligence suit to go forward. !d. at 320. We noted the

               plaintiff was compelled to attend school and was under the "protective

               custody of teachers[, which] mandatorily substituted for that of the parent."

               !d. at 319. We found the rape "fell within a general field of danger which

               should have been anticipated" given the students' access to a dark and

               isolated room. !d. at 321, 322. We concluded that "the duty of a school



                                                         9
                                            
               NL. v. Bethel School Dist., No. 91775-2


               district ... is to anticipate dangers which may reasonably be anticipated, and

               then to take precautions to protect the pupils in its custody from such

               dangers." !d. at 320.

                      McLeod establishes that school districts have a duty to protect the

               students in their custody from foreseeable dangers and that it is foreseeable

               that one student might rape another. 42 Wn.2d at 320, 322. The district

               insists that McLeod also limits school districts' duties in negligence to

               custodial situations. See, e.g., Suppl. Br. of Pet'r at 1. The district seems to

               reason that since its duty arose from the fact that its care and custody had

               been mandatorily substituted for that of the parents', its duties must end

               when the student is no longer in its care and custody. !d. But while the

               district's duty to exercise reasonable care might end when the student leaves

               its custody, nothing in McLeod suggests that the district's liability for a

               breach of duty while the student was in its custody would be cut off merely

               because the harm did not occur until later.

                      The McLeod court had no occasion to consider whether the district's

               liability was cut off once the students left campus because both the harm and

               the district's alleged negligence happened while the students were squarely

               in the district's custody. Here, too, the duty arose while N.L. and Clark were

               in the district's custody. Similarly, the alleged breach in both McLeod (the



                                                         10
                                           
               NL. v. Bethel School Dist., No. 91775-2


               failure to supervise) and here (failure to take adequate steps to protect

               students from a registered sex offender) occurred while the students were all

               still in the districts' custody.

                      Bethel also points to our opinion in Coates v. Tacoma School District

               No. 10, 55 Wn.2d 392, 396, 347 P.2d 1093 (1960), as support for the

               proposition that a school's duty of reasonable care to prevent injuries is

               limited to injuries that happen in the custodial context. Bethel Sch. Dist. 's

               Resp. Br. at 18-20. In Coates, a Tacoma student was injured in a drunk

               driving accident at 2:00 a.m. on a Sunday in Mason County, allegedly on his

               way home from a school club initiation that likely involved drinking. 55

               Wn.2d at 393. The student sued, alleging failure to supervise. Id. at 394.

               He did not allege that the "club was a curricular or extracurricular activity of

               the school district" or that the district had appointed anyone to supervise it.

               Id. at 394-95. We dismissed the case on multiple grounds, including how

               distant the accident was from the school and the school day. Id. at 394-95.

               We observed that

                      where the event causing the injuries is so distant in time and place
                      from any normal school activity that it would be assumed that the
                      protective custody was in the parents, unless facts and circumstances
                      are alleged which extend the duty of the school district beyond the
                      normal school district-student relationship.




                                                         11
                                           
              N.L. v. Bethel School Dist., No. 91775-2



              !d. at 399. This is not the language of a per se rule that a district has a duty

              only to students who are in its custody when an injury caused by its

              negligence occurs. Instead, the court relied on the fact that the "events

              causing the injuries [was] so distant in time and place from any normal

              school activity" to relieve the school of liability, not that they were merely

              off campus. !d. Here, one of the alleged events causing N.L. 's injury is the

              fact the district took inadequate precautions to protect children from a

              known risk while on school grounds. We find this case is not analogous to

              Coates.

                     The district finds more support in a Court of Appeals opinion, Scott v.

              Blanchet High Sch., 50 Wn. App. 37, 38, 44-45, 747 P.2d 1124 (1987).

              There, relying on Coates, the Court of Appeals found that a private high

              school was not liable for failing to supervise a student who had "sexual and

              romantic activities" with a teacher that grew out of after-school counseling.

              !d. at 38, 44-45. The court noted that "[a]t some point ... the event is so

              distant in time and place that the responsibility for adequate supervision is

              with the parents rather than the school." !d. at 44-45 (citing Coates, 55

              Wn.2d at 399). But Scott is not an opinion of this court, and again, "[a]t

              some point" is not the language of a per se rule requiring district custody

              during the injury for a duty to attach.

                                                         12
                                           
              N.L. v. Bethel School Dist., No. 91775-2


                     The district does not point to any case that clearly articulates its

              suggested rule, and we find none in our case law. The district is absolutely

              correct that "[f]or school pupils ... the essential rationale for imposing a

              duty 'is that the victim is placed under the control and protection of the other

              party, the school, with resulting loss of control to protect himself or

              herself.'" N.K. v. Corp. of Presiding Bishop of Church ofJesus Christ of

              Latter-Day Saints, 175 Wn. App. 517, 532, 307 P.3d 730 (2013) (quoting

              Hutchins v. 1001 Fourth Ave. Assocs., 116 Wn.2d 217, 228, 802 P.2d 1360

              (1991)). But it does not follow that the victim must be in the school's

              custody at the time of the injury for the duty to have existed.

                     The California Supreme Court rejected a similar proposal some years

              ago. See Hoyem v. Manhattan Beach City Sch. Dist., 22 Cal. 3d 508, 515,

              585 P.2d 851, 150 Cal. Rptr. 1 (1978). "Contrary to [the district]'s assertion,

              no California decision suggests that when a school district fails to properly

              supervise a student on school premises, the district can automatically escape

              liability simply because the student's ultimate injury occurs off school

              property." /d. (citing Calandri v. lone Unified Sch. Dist., 219 Cal. App. 2d

              542, 549-50, 33 Cal. Rptr. 333 (1963) (school district liable for injury

              student sustained at home as a result of dangerous instrument made in shop




                                                         13
                                                  
              N.L. v. Bethel School Dist., No. 91775-2


              class)). The court concluded that "the off-campus situs of an injury does not

              ipso facto bar recovery from a school district." !d.

                     While courts across the nation are divided, the California court is far

              from alone. The Maryland Supreme Court found that a school district had a

              duty to a student who had committed suicide off campus on a school

              holiday. Eisel v. Bd. ofEduc., 324 Md. 376, 377, 597 A.2d 447 (1991).

              There, the student had expressed suicidal thoughts to friends, who had

              repmied it to school officials. School officials questioned the student but

              took no other action. Despite the fact the suicide took place off campus and

              not during school hours, the court let the wrongful death action go forward,

              noting that "[f]oreseeability is the most important variable in the duty

              calculus" and given what the district knew, the death was foreseeable. !d. at

              386 (citing Ashburn v. Anne Arundel County, 306 Md. 617,628, 510 A.2d

              1078 (1986)). As the Idaho Supreme Court observed, "[A] school district

              may owe a duty to its students, despite the fact that injury occurred off of

              school grounds and outside of school hours." Stoddart v. Pocatello Sch.

              Dist. #25, 149 Idaho 679, 684, 239 P.3d 784 (2010) (citing Brooks v. Logan,

              127 Idaho 484, 903 P.2d 73 (1995)). 3


              3
                Amici WSSDA et al. cites nine cases from Louisiana, New York, Idaho, and Florida for
              the proposition that school districts are not liable for student injuries outside ofthe
              custodial context. Br. of Am. Cur. WSSDA et al. at 12-16. It is correct that Louisiana


                                                         14
                                                       
              N.L. v. Bethel School Dist., No. 91775-2


                     We hold that districts have a duty of reasonable care toward the

              students in their care to protect them from foreseeable dangers that could

              result from a breach ofthe district's duty. While the location of the injury is

              relevant to many elements of the tort, the mere fact the injury occurs off

              campus is not by itself determinative. As the Idaho Supreme Court noted in

              a somewhat similar case, "the relevant inquiry is to the location of the

              negligence rather than the location of the injury." !d. at 685. Whether the

              district breached its duty to take reasonable care to protect N.L. from Clark

              is a factual question in this case. 4

                     In the alternative, the district argues that it had no duty in this case

              because, in its view, the harm was not foreseeable because N.L.'s "injury

              was the result of criminal conduct" and was ''precipitated by her failure to



              and New York have dismissed negligence cases on such grounds. E.g., S.J v. Lafayette
              Par. Sch. Bd., 41 So. 3d 1119 (La. 2010); Banks v. N. Y City Dep 't of Educ., 70 A.D.3d
              988, 990, 895 N.Y.S.2d 512 (N.Y. App. Div. 2010). Florida does not have a per se rule,
              and, as discussed above, Idaho has rejected the proposition. See Kazanjian v. Sch. Bd.,
              967 So. 2d 259, 266 (Fla. Dist. Ct. App. 2007).
              4
                We respectfully disagree with the dissent that "[t]aken to its logical conclusion, if a
              school has notice of a student's violent tendencies, under the majority's view, it could be
              found liable for an off-campus, nonschool related assault." Dissent at 8. First, almost
              nothing in tort law is taken to its logical conclusion because there is almost always a
              countervailing principle. Second, in this case, taking the facts alleged as true (as we must
              at this stage), the district gave a registered sex offender the imprimatur of coach and
              mentor to younger students, knowing that he had previously preyed on young girls. The
              district put these children in danger without informing any responsible staff member of
              the sex offender's status, in apparent violation of its own policy. This is a far cry from
              simply knowing about a student's violent tendencies. Third, the alleged breach happened
              on campus, while the student was in the school district's custody. In the dissent's
              hyperbolic counterfactual, no breach of duty occurs on campus.


                                                           15
                                        
               NL. v. Bethel School Dist., No. 91775-2


               fulfill her obligations as a student" by skipping an after-school track

               practice. Suppl. Br. of Pet'r at 6. "Taken together," it contends, "the

               circumstances of the injury in this case are 'so highly ... improbable as to

               be wholly beyond the range of expectability. "' !d. (alteration in original)

               (quoting McLeod, 42 Wn.2d at 323). It is true that districts have no duty to

               prevent unforeseeable harms to their students. See Kok, 179 Wn. App. at 19.

               But McLeod explicitly rejected the district's argument that as a matter of

               law, student-on-student rape was not foreseeable because student criminal

               conduct is not foreseeable or because the intervening act of another student

               exonerates the district from its duty. 42 Wn.2d at 321. "The fact that the

               danger stems from such an intervening act ... does not itself exonerate a

               defendant from negligence. If, under the assumed facts, such intervening

               force is reasonably foreseeable, a finding of negligence may be predicated

               thereon." !d. at 320 (citing Berglund v. Spokane County, 4 Wn.2d 309, 103

               P.2d 355 (1940)). "This principle has special application in cases, such as

               the one before us, where the defendant has custody of the plaintiff." !d.

                      We are left then with the district's argument that 14-year-old N.L.'s

               decision to leave campus with Clark changes this calculation as a matter of

               law. But "'[f]oreseeability is normally an issue for the jury."' Taggart v.

               State, 118 Wn.2d 195, 224, 822 P.2d 243 (1992)) (quoting Christen v. Lee,



                                                         16
                                          
              N.L. v. Bethel School Dist., No. 91775-2


              113 Wn.2d 479,492, 780 P.2d 1307 (1989)). We see no reason to depart

              from that rule here. Students have been skipping class "[ s]ince at least the

              days of Huck Finn and Tom Sawyer." Hoyem, 22 Cal. 3d at 520. We

              cannot say as a matter of law that it is unforeseeable that students will leave

              campus together.

                     We affirm the Court of Appeals and hold that the district had a duty to

              students to use reasonable care to protect them from foreseeable injuries and

              that whether this injury fell within the scope of that duty is properly a

              question for the jury.

                                              2. PROXIMATE CAUSE

                     Next, we are asked whether the trial court properly dismissed on

              proximate cause grounds. Proximate cause has two elements: cause in fact

              and legal cause. Hartley v. State, 103 Wn.2d 768, 777, 698 P.2d 77 (1985)

              (citing Harbeson v. Parke-Davis, Inc., 98 Wn.2d 460, 475, 656 P.2d 483

              (1983)). "Cause in fact refers to the 'but for' consequences of an act-the

              physical connection between an act and an injury." !d. at 778 (citing King v.

              City of Seattle, 84 Wn.2d 239, 249, 525 P.2d 228 (1974)). It is normally a

              question for the jury. !d. Legal cause "is grounded in policy determinations

              as to how far the consequences of a defendant's acts should extend." Crow,

              134 Wn.2d at 518. "In deciding whether a defendant's breach of duty is too



                                                         17
                                          
               NL. v. Bethel School Dist., No. 91775-2


               remote or insubstantial to trigger liability as a matter of legal cause, we

               evaluate 'mixed considerations of logic, common sense, justice, policy, and

               precedent.'" Lowman, 178 Wn.2d at 169 (internal quotation marks omitted)

               (quoting Hartley, 103 Wn.2d at 779). "[W]here the facts are not in dispute,

               legal causation is for the court to decide as a matter of law." Schooley v.

               Pinch's Deli Mkt., Inc., 134 Wn.2d 468,478,951 P.2d 749 (1998) (citing

               King, 84 Wn.2d at 250). Both legal cause and duty concern the question of

               how far the legal consequences of the defendant's negligence should extend.

               !d. "There may, of course, be more than one proximate cause of an injury,

               and the concurring negligence of a third party does not necessarily break the

               causal chain from original negligence to final injury." Smith v. Acme Paving

               Co., 16 Wn. App. 389, 396, 558 P.2d 811 (1976) (citing State v. Jacobsen,

               74 Wn.2d 36, 442 P.2d 629 (1968)).

                      The district's summary judgment motion (and the trial court's ruling)

               did not clearly articulate whether it was based on legal cause, cause in fact,

               or both. The substance of the district's (and its amici) arguments to this

               court go to legal cause: whether "'mixed considerations of logic, common

               sense, justice, policy, and precedent"' should lead us to conclude any

               negligence on the part of the district did not cause N.L.'s injuries. Lowman,

               178 Wn.2d at 169 (quoting Hartley, 103 Wn.2d at 779). The district



                                                         18
                                         
               NL. v. Bethel School Dist., No. 91775-2


               suggests that '"the connection between the ultimate result and the act of the

               defendant is too remote or insubstantial to impose liability."' Suppl. Br. of

               Pet'r at 9 (quoting Tyner v. Dep 't of Soc. & Health Servs., 141 Wn.2d 68,

               82, 1 P.3d 1148 (2000)).

                      Sex offender registration began in this state with the community

               protection act of 1990. LAws OF 1990, ch. 3, § 402. The act was in response

               to several horrific crimes by known sex offenders and was based on the

               work of a governor's task force on community protection. Norm Maleng,

               The Community Protection Act and the Sexual Violent Predators Statute, 15

               U. PUGET SOUND L. REV. 821, 821, 822 n.2 (1992) (citing GOVERNOR'S

               TASK FORCE ON CMTY. PROT., DEP'T OF Soc. & HEALTH SERVS., FINAL

               REPORT II-2 to II-3 (1989)). Initially, the purpose of registration was to

               assist law enforcement investigation of sexual offenses. State v. Ward, 123

               Wn.2d 488,493, 869 P.2d 1062 (1994) (quoting LAWS OF 1990, ch. 3, §

               401 ). The legislature also authorized law enforcement to notify the

               community of a registered sex offender '"when ... necessary to protect the

               public and counteract the danger created by the particular offender."' In re

               Pers. Restraint of Meyer, 142 Wn.2d 608,613, 16 P.3d 563 (2001) (quoting

               LAWS OF 1990, ch. 3, § 117, codified as RCW 4.24.550(1)). In this case, the

               Pierce County sheriff deemed it necessary to inform Clark's school of his



                                                         19
                                          
              N.L. v. Bethel Schooi Dist., No. 91775-2


              status at least in part so that the institution could take appropriate steps to

              counteract the danger he presented. CP at 20, 75-76.

                     Given this background and the principles set down in lvfcLeod, we

              cannot say as a matter of law that a district's failure to take any action in

              response to being notified that Clark was a registered sex offender was not a

              legal cause ofN.L.'s injury. Sexual assault by a registered sex offender is

              foreseeable, as is the fact that a much younger student can be convinced to

              leave campus by an older one. See Bryant v. United States, 565 F.2d 650,

              654 (lOth Cir. 1977) (whether school's failure to supervise students who

              skipped class and were consequently injured in a snowstorm was a

              proximate cause of their injuries was properly a matter for the jury); Griego

              v. Marquez, 1976-NMCA-022, 89 N.M. 11, 14, 546 P.2d 859 (1976)

              (whether intervening act in a second motor vehicle accident was the

              proximate cause of injury sustained is a question of fact for the jury); see

              also Kok, 179 Wn. App. at 19-20.

                     We also hold that N.L. has produced sufficient evidence of cause-in-

              fact to overcome summary judgment. If the school's track coach had known

              that Clark was a registered sex offender who had been convicted of sexually

              assaulting a younger girl, he or she could have taken steps to keep Clark




                                                         20
                                          
              N.L. v. Bethel School Dist., No. 91775-2


              away from the junior high students, or, at the least, not allowed him to act as

              a mentor to younger students as is alleged here. This is a matter for the jury.

                                                   CONCLUSION

                     School districts have a duty to take reasonable care to protect the

              children in their custody from foreseeable harm. Whether the district failed

              to meet its duty and whether any such failure caused N.L. 's injury are

              properly matters for the jury. We affirm the Court of Appeals and remand

              for further proceedings consistent with this opinion.




                                                         21
                                
              N.L. v. Bethel School Dist., No. 91775-2




              WE CONCUR:




                                                              0~---9
                                                              w~r(}=,


              ~fuNw+.q.




                                                         22
                                                



          N.L. v. Bethel Sch. Dist.




                                                  No. 91775-2


                   MADSEN, C.J. (dissenting)-! agree with the majority that schools have a "duty

          to protect their students from the foreseeable risk of harm the students may inflict on each

          other." Majority at 8. However, the majority extends this duty to protect students from

          harms inflicted when students are not in a school's custody. This expands the scope of a

          school district's duty further than our case law warrants and exposes school districts to

          liability for events over which they have no control. Because I would hold that school

          districts do not owe a duty to protect students who are not in their custody from the

          criminal conduct of other students occurring off school premises, and because I would

          hold that even if a duty were breached, it was not the proximate cause ofN.L. 's harm, I

          respectfully dissent.

                                                      Duty

                   The majority holds that "districts have a duty of reasonable care toward the

          students in their care to protect them from foreseeable dangers that could result from the

          breach ofthe district's duty." Majority at 14-15. The holding and iteration of a school

          district's duty is, on the surface, nothing new. However, by separating the alleged breach

          from the injury, which here occurred a day later after a series of attenuated events over
                                                
          No. 91775-2
          Madsen, C.J. dissenting


          which the school had no control, and in another student's home, the duty the majority

          actually establishes is that school districts now owe their students a duty to protect them

          from harm at all times, regardless of location and custody. The majority reasons that

          because there is not "a per se rule that a district has a duty to students who are in its

          custody only when an injury caused by its negligence occurs," majority at 11-12, a

          district's duty may extend to students' off-campus conduct, even criminal conduct

          occurring in the home. However, this court's prior case law does place limits on a school

          district's duty-it is to protect students under its care, custody, and supervision from

          foreseeable harms.

                   In McLeod v. Grant County School District No. 128, this court held that "'a duty is

          imposed on the school district to take certain precautions to protect the pupils in its

          custody from dangers reasonably to be anticipated."' 42 Wn.2d 316, 320, 255 P.2d 360

          (1953) (emphasis added) (quoting Briscoe v. Sch. Dist. No. 123, 32 Wn.2d 353, 362, 201

          P.2d 697 (1949)). The foundation for McLeod was Restatement (Second) of Torts§ 320

          (Am. Law Inst. 1979). Under § 320, a school district must prevent one student from

          harming another if the district "(a) knows or has reason to know that [it] has the ability to

          control the conduct of third persons, and (b) knows or should know of the necessity and

          opportunity for exercising such control." McLeod, 42 Wn.2d at 320 (emphasis added)

          (quoting RESTATEMENT§ 320). The school district could control Clark's conduct only if

          he were in the district's custody. A school district has neither the ability nor the

          opportunity to control students in their own homes. As the trial judge pointed out, "[A]



                                                         2
                                                  
          No. 91775-2
          Madsen, C.J. dissenting


          teacher, an administrator, a coach is not in the role of a CCO, a community corrections

          officer." Verbatim Tr. ofProceedings at 18.

                 Later decisions of this court emphasize that custody is a necessary element of the

          special relationship giving rise to a duty. In Coates v. Tacoma School District No. 10, we

          held that a school district could not be held liable for injuries that occurred off campus,

          outside of school hours, and not related to any school-sponsored activity. 55 Wn.2d 392,

          396-97, 347 P.2d 1093 (1960). Specifically, we reasoned:

                 [T]ranscending these differences [between Coates and McLeodJ is the
                 insistence in the McLeod case that the injured child was compelled to attend
                 school and that she was in the protective custody of the school district
                 while on the school premises for that purpose; whereas, here, the time and
                 place of the plaintiffs injury would normally suggest that the responsibility
                 for adequate supervision ... was with the parents and the institution known
                 as the home.

          !d. at 397.

                 In Carraba v. Anacortes School District No. 103, we extended the duty to

          extracurricular, off-campus, school-sponsored events. 72 Wn.2d 939, 956-57,435 P.2d

          936 ( 1967). However, we did not eliminate the element of custody from the duty owed to

          students. !d. at 955 ("The duty owed by a school district to its pupils ... [is] '[t]o

          anticipate reasonably foreseeable dangers and to take precautions protecting the children

          in its custody from such dangers."' (emphasis added) (quoting Tardiff v. Shoreline Sch.

          Dist., 68 Wn.2d 164, 170, 411 P.2d 889 (1966))); see also Wagenblast v. Odessa Sch.

          Dist. No. 105-157-166J, 110 Wn.2d 845, 856,758 P.2d 968 (1988) ("school district owes

          a duty to its students to employ ordinary care and to anticipate reasonably foreseeable



                                                        3
                                                 
          No. 91775-2
          Madsen, C.J. dissenting


          dangers so as to take precautions for protecting children in its custody from such

          dangers").

                   Taken together, these cases stand for the general rule that in order for a school

          district to owe a duty to its students, the harm must be foreseeable, and it must be in a

          custodial context. Later Court of Appeals cases bear this out. In Scott v. Blanchett High

          School, plaintiffs brought suit against the high school for injuries arising out of a sexual

          relationship between their daughter and a teacher at Blanchett High School. 50 Wn. App.

          37, 38, 747 P.2d 1124 (1987). The relationship took place entirely off school grounds,

          outside of school hours, not during any school-sponsored activity, and without the

          knowledge or consent of the school. !d. at 41-42. Plaintiffs argued that the breach-

          failing to take adequate precautions, failure to monitor teachers, and failure to have a

          written policy in place forbidding student-teacher relationships-occurred while the

          student was in school custody and therefore "locate the tort within the scope of [the

          school's] authority." !d. at 45. The court rejected this argument and held the school did

          not owe the student a duty, finding that "the responsibility for supervision at the time of

          the alleged activities had shifted away from the school" and, further, that "the proximity

          between the breach of duty complained of and the alleged injury is so remote that it raises

          the possibility of finding proximate cause absent as a matter of law." !d. The court went

          on to identify the danger of expanding a school district's liability-which the majority

          does here-stating that "[b]y [plaintiff]s' logic, a school which failed to monitor student

          relationships and provide adequate sex education would also be liable for teen



                                                         4
                                                  
          No. 91775-2
           Madsen, C.J. dissenting


          pregnancies, regardless of the circumstances, because teen pregnancies are 'within a

          general field of danger which should have been anticipated.'" !d. (quoting McLeod, 42

          Wn.2d at 321).

                 In JN. v. Bellingham School District No. 501, a first-grade student, alleging he

          had been sexually assaulted by a fourth-grade student in the school bathroom, brought an

          action against the school district. 74 Wn. App. 49, 54, 871 P.2d 1106 (1994). Outlining

          the school district's duty, the court stated that "when a pupil attends a school, he or she is

          subject to the rules and discipline of the school, and the protective custody of the teachers

          is substituted for that of the parent." !d. at 56-57. There, the injury occurred while the

          student was in school custody and, given the history of aggressive and disruptive

          behavior of the assailant, the court concluded that the harm "fell within the general ambit

          of hazards which should have been anticipated by the District." !d. at 60.

                 Applying these cases, I can conclude only that if a student is a registered sex

          offender, a school district's duty is to protect its students from being sexually assaulted

          by the registered sex offender during school or school-sponsored activities. Given

          Clark's history of sexual assault, had he assaulted N.L. while she was in school custody,

          the school district would most certainly have owed N.L. a duty to protect her. But a

          school district's specific duty is to protect the children in its custody from harm; it is not

          to protect children in their homes or in the home of another student from harm. To hold

          otherwise would be to expand a school district's liability beyond reason.




                                                         5
                                                    
          No. 91775-2
          Madsen, C.J. dissenting


                       The majority says that courts across the nation are divided, majority at 13, but

          most courts have held there is no duty if the injury occurs off campus and not during a

          school-related event. The majority relies on Hoyem v. Manhattan Beach City School

          District, 22 Cal. 3d 508,513,585 P.2d 851 (1978), in which the California Supreme

          Court held that a school district may be held liable if the breach of an on campus duty

          proximately caused an off-campus injury, but there a 10-year-old boy left campus during

          class and was subsequently struck by a motorcycle. 1 The majority also relies on Eisel v.

          Board of Education, 324 Md. 376,597 A.2d 447,452-53 (1991), which held a school

          board could have a duty to prevent an off-campus, non-school-related suicide. In Eisel,

          the student who committed suicide made her intent known to friends, which was then

          relayed to a school counselor. !d. at 449-50. The duty of a school counselor with direct

          evidence of a student's intent to commit suicide is far different from the duty advocated

          by the majority in this case. On the other hand, in addition to our own precedent, courts

          in Louisiana, Florida, New York, Kansas, and Idaho have held a school district does not

          owe an injured student a duty when that student is off campus. 2 The weight of authority

          does not support the majority here.


              1
            Although I would have decided Hoyem differently, the facts of Hoyem are notably different
          than the ones here. In Hoyem, the plaintiff was 10 years old and should have been in class.
          Here, the student was 14 and chose not to attend an extracurricular activity. The breach alleged
          in Hoyem, letting a student leave school when he should be in class, is far more feasibly avoided
          than the one alleged here, which is, in essence, allowing a registered sex offender to meet
          another student.
          2
            See, e.g., Coates, 55 Wn.2d at 396-97; Scott, 50 Wn. App. at 38; S.J v. Lafayette Par. Sch. Bd.,
          41 So. 3d 1119, 1126 (La. 2010) (in finding no liability when a student was sexually attacked off



                                                             6
                                                        
              No. 91775-2
              Madsen, C.J. dissenting




              school grounds, while walking home from school, the court stated that "the school board is not
              the insurer of the safety of the children, and constant supervision of all students is neither
              possible nor required"); Hayes v. Sheraton Operating Corp., 156 So. 3d 1193, 1198 (La. App.
              2014) (in holding a charter school not liable for the rape of a student at an off-campus party
              hosted at a hotel by a classmate's mother, the court stated that "it is well established that a school
              board's duty of reasonable supervision is limited to instances where the student is in its custody
              or control"); B.L. v. Caddo Par. Sch. Bd., 73 So. 3d 458, 460-61 (La. App. 2011) (holding that
              even if the school were aware of the attacking student's history ofbehavioral problems, the
              school's duty of care ended when the students left the school premises); Cavalier v. Ward, 723
              So. 2d 480, 484 (La. App. 2011) ("The liability of the school board and its employees for injuries
              to students exists only when the school board has actual custody of the students entrusted to their
              care."); Kazanjian v. Sch. Bd., 967 So. 2d 259, 264 (Fla. App. 2007) (holding that a school
              district was not liable for the death of a student who left school without authorization and was
              killed in a motor vehicle accident); Matallana v. Sch. Bd., 838 So. 2d 1191, 1192 (Fla. App.
              2003) (holding that the school had no duty to supervise at the time of an incident that occurred
              off school premises and was unrelated to any school activities); Concepcion v. Archdiocese of
              Miami, 693 So. 2d 1103, 1103-04 (Fla. Dist. Ct. App. 1997) (holding that a school owes no "duty
              of supervision to students during non-school hours when the students are not on the school's
              premises and not otherwise involved in school related or sponsored activities"); Pratt v.
              Robinson, 349 N.E.2d 849, 852 (N.Y. 1976) ("The duty owed by a school to its
              students ... stems from the fact of its physical custody over them .... The school's duty is thus
              coextensive with and concomitant to its physical custody of and control over the child. When
              that custody ceases because the child has passed out of the orbit of its authority in such a way
              that the parent is perfectly free to reassume control over the child's protection, the school's
              custodial duty also ceases."); Davis v. Marzo, 55 A.D.3d 1404, 1404-05 (S.C. App. Div. N.Y.
              2008) ("It is well established that a student who leaves school grounds is not entitled to
              protection of the school district, and that is the case herein." (citations omitted) (citing Chalen v.
              Glen Cove Sch. Dist., 29 A.D.3d 508, 509 (S.C. App. Div. N.Y. 2006); Youngs v. Bay Shore
              Union Free Sch. Dist., 258 A.D. 580, 580 (S.C. App. Div. N.Y. 1999))); Patella v. Ulmer, 518
              N.Y.S.2d 91, 93 (N.Y. Sup. Ct. 1987) ("The court has found no precedent for the proposition that
              a school district is responsible for an injury to a student which occurs off school grounds except
              where such student was involved in a school sponsored or supervised off-campus activity.");
              Glaser ex rel. Glaser v. Emporia Unified Sch. Dist. No. 253, 21 P.3d 573, 581 (Kan. 2001)
              (finding no student-school district duty existed when "the injury occurred off school premises
              and at a time when the student was not on school property or in school custody"); Honeycutt v.
              City of Wichita, 836 P.2d 1128, 1140 (Kan. 1992) ("'[a] school district is under no duty to
              supervise, or provide for the protection of its pupils, on their way home, unless it has undertaken
              to provide transportation for them'" (alteration in original) (quoting Kerwin v. County of San
              Mateo, 176 Cal. App. 2d 304, 307, 1 Cal. Rptr 437 (1959))); Stoddart v. Pocatello Sch. Dist.
              #25, 239 P.3d 784, 790-91 (Idaho 2010) (declining to extend a school district's duty to require it
              "take reasonable steps to prevent a violent criminal act against a student by a fellow student
              away from school grounds and not in connection with a school-sponsored activity").



                                                                7
                                                      
          No. 91775-2
          Madsen, C.J. dissenting


                 I also agree with the petitioner that the proximity between the duty breached and

          the alleged injury is too remote and therefore was not reasonably foreseeable. The breach

          alleged is that Bethel School District did not have a sex offender policy in place and, if it

          had, N.L. and Clark would never have met. Had Clark never met N.L., then they would

          not have texted and planned to leave campus and have lunch and Clark would not have

          taken N .L. to his home and would not have raped her. This is very similar to the

          argument rejected by the Court of Appeals in Scott. The majority attempts to answer

          petitioner's argument-that the harm was not foreseeable because N.L.'s injury was the

          result of Clark's criminal conduct after N.L. skipped track practice-by isolating each

          element and concluding that each, on its own, is not dispositive. 3 See majority at 15-16.

          Each fact in isolation may not be enough to make the injury "so highly extraordinary or

          improbable as to be wholly beyond the range of expectability." McLeod, 42 Wn.2d at

          323. However, taken together, a school district cannot be expected to foresee that merely

          allowing two students to meet would lead to an injury to a student who left campus, went

          to the home of another student, and was injured by that student's criminal conduct.

                 The implications of the majority's decision are far reaching. IfN.L. were Clark's

          classmate, the school could not prevent her from being introduced to Clark by a mutual

          friend, from exchanging text messages and phone calls with Clark, or from skipping

          3
            For example, the majority seemingly characterizes McLeod to stand for the proposition that
          because the court rejected the district's argument that student-on-student rape was not
          foreseeable, then student on student rape is always foreseeable. Majority at 15-16. However,
          McLeod held student -on-student rape is foreseeable if there is an area on campus that, if left
          unsupervised, would give rise to acts of indecency, such as rape.



                                                          8
                                                  
          No. 91775-2
          Madsen, C.J. dissenting


          practice and going to his house, but could still be held liable for a sexual assault. Taken

          to its logical conclusion, if a school has notice of a student's violent tendencies, under the

          majority's view, it could be found liable for an off-campus, non-school-related assault. If

          a school district is aware of a student's emotional or behavioral disorder, 4 it would be

          potentially liable for a student's harmful actions off campus, even at a student's own

          home. The majority's decision will make school districts the insurers of troubled

          students' off-campus conduct.

                   The majority's decision also imposes an unworkable burden on school districts in

          the context of a sex offender. Registered sex offenders have a constitutional right to

          attend school. WASH. CONST. art. IX, § 1; Wash. State Office of Superintendent of Pub.

          Instruction (OSPI), School Safety Center, Juvenile Sex Offenders in Schools,

          http://www .k 12. wa. us/Safetycenter/Offenders/default.aspx [https ://perma.cc/D77S-

          YLKJ] ("Juvenile sex offenders in Washington have a continued right to a public

          education after their conviction, and many return to public schools after periods of

          confinement."). Indeed, their attendance is mandatory. RCW 28A.225.010. Registered



          4
            "Based on criteria from [Diagnostic and Statistical Manual of Mental Disorders] DSM-IV, 15
          to 20% of the entire student population is said to have a clinically significant emotional and/or
          behavioral disorder at any one time." Larry Matsuda, SEATTLE UNIV., Teaching Students with
          Severe Emotional and Behavioral Disorder: Best Practices Guide to Intervention 1 (2005),
          http://www .k 12. wa. us/S pecialEd/F amilies/pubdocs/bestpractices. pdf [https://perma.cc/FU2J-
          8A 7E]. The definition of an "emotional and behavioral disorder" (EBD) used in the Individuals
          with Disabilities Education Act (IDEA) is less inclusive, but would account for 2 percent of the
          student population. Id. at 2. "Students included within this 2% are primarily those students who
          have trouble following directions, are oppositional, and who become aggressive toward others."
          !d.



                                                          9
      .   '•       .
                                                       
               No. 91775-2
               Madsen, C.J. dissenting


               sex offender students also have a right to privacy. 0 'Hartigan v. Dep 't of Pers., 118

               Wn.2d 111, 117, 821 P.2d 44 (1991) (recognizing "the right to nondisclosure of intimate

               personal information, or confidentiality" (citing Whalen v. Roe, 429 U.S. 589, 599-600,

               97 S. Ct. 869, 51 L. Ed. 2d 64 (1977))); see also RCW 9A.44.130; RCW 4.24.550. 5 This

               limits what steps a school district may take in order to meet the expanded duty the

               majority creates. By expanding the duty to noncustodial situations, the majority

               essentially forces a school district to choose between protecting itself from liability and

               infringing on its students' constitutional and statutory rights.

                        Schools in Washington are required to educate all students, including registered

               sex offenders and students with criminal records or behavioral issues. To make a school

               district liable for a student's criminal off-campus conduct based on the student's

               5
                 The OSPI' s "Model Policy No. 3144" addresses the privacy rights of registered sex offender
               students.
                      Confidentiality

                        The principal and school staff will maintain confidentiality regarding these
                        students, the same as all students in the school. Any written information or
                        records received by a principal as a result of a notification are confidential and
                        may not be further disseminated except as provided in a state or federal law.

                        Inquiries by the Public

                       Inquiries by the public at large (including parents and students), regarding
                       students required to register as a sex or kidnapping offender are to be referred
                       directly to local law enforcement. Law enforcement agencies receive relevant
                       information about the release of sex and kidnapping offenders into communities
                       and decide when information needs to be released to the public.
               OSPI, RELEASE OF INFORMATION CONCERNING STUDENT SEXUAL AND KIDNAPPING
               OFFENDERS 2 (2006),
               http://www .k 12. wa. us/Safetycenter/Offenders/pubdocs/ModelPo licyOffenders. pdf
               [https://perma.cc/P4M9-8U6E].



                                                                 10
      .   .. .
                                             
           No. 91775-2
          Madsen, C.J. dissenting


          enrollment at school and the district's knowledge of a student's behavioral issues creates

          an overreaching and unworkable responsibility on school districts statewide. Because the

          injury did not occur on school property or during the course of any school-related

          activity, was the result of criminal conduct, and occurred after both N.L. and Clark

          voluntarily left school together, I would hold that the school district did not owe a duty of

          care to N .L. as a matter of law.

                                               Proximate Cause

                 The absence of a duty owed is enough to affirm the trial court; however, I would

          also hold that proximate cause is absent. Proximate cause is composed of both "cause in

          fact" and "legal causation." Hertog v. City of Seattle, 138 Wn.2d 265, 282-83, 979 P.2d

          400 (1999). The majority states that cause in fact "is normally a question for the jury,"

          majority at 17, and that N.L. has produced sufficient evidence of cause in fact to allow a

          jury to decide. !d. at 20. Normally it is a question for the jury, but "if reasonable minds

          could not differ, these factual questions may be determined as a matter of law." Hertog,

          138 Wn.2d at 275. "'[C]ause in fact[] exists when the act of the defendant is a necessary

          antecedent of the consequences for which recovery is sought."' Coates, 55 Wn.2d at 398

          (quoting Eckerson v. Ford's Prairie Sch. Dist. No. 11, 3 Wn.2d 475, 482, 101 P.2d 345

          (1940)). Here, Clark and N.L. were introduced by a mutual friend. The meeting took

          "just took a couple seconds." Clerk's Papers at 52. The alleged breach is that if Bethel

          School District had had a better policy in place for Clark, or if more teachers and coaches

          had known about his status as a sex offender, this meeting would have been prevented.



                                                       11
      . ..    "                                                                                     .   '.   .
                                                  
          No. 91775-2
          Madsen, C.J. dissenting


          But the school did not introduce them; a mutual friend did. This same mutual friend gave

          Clark's phone number to N.L., and N.L. and Clark subsequently exchanged phone calls

          and text messages. In these communications, Clark asked N.L. if she wanted to go to

          lunch with him. They both skipped track practice the next day and left school together.

          It was at this point that Clark took N.L. to his home and sexually assaulted her. The

          breach alleged, therefore, is not that the district did not have a policy in place, but rather

          that the school allowed a registered sex offender to meet another student. Even if the

          school district had a policy, and even if it implemented a plan that directed Clark to stay

          away from younger female students, and we had the same facts presented here, it could

          not have prevented Clark and N.L. being introduced by a mutual friend. The alleged

          breach-allowing a registered sex offender to meet and interact with classmates-cannot

          be prevented short of isolating registered sex offenders from their classmates because of

          their status or notifying students and their parents of its students' sex offender statuses. A

          school district could not accomplish this without infringing on a student's constitutional

          rights.

                       Additionally, even a robust policy could not have prevented the injurious conduct,

          which was not the fact that N.L. and Clark met; rather, the injury was a rape that occurred

          at a later time in a private home outside the school's supervision. These are independent

          intervening acts that interrupted the chain of causation. To say that the exact sequence of

          the events leading to the harm need not be foreseeable does not change this. I cannot say

          that but for the school district's alleged negligence, N.L. would not have been assaulted.



                                                            12
      . f.    .                                                                                     .   .. .
                                                  
           No. 91775-2
           Madsen, C.J. dissenting


                  I would also hold that, as a matter of law, there is no legal causation. 6 "The focus

          in a legal causation analysis is on 'whether, as a matter of policy, the connection between

          the ultimate result and the act of the defendant is too remote or insubstantial to impose

          liability."' Tyner v. Dep 't of Soc. & Health Servs., 141 Wn.2d 68, 82, 1 P.3d 1148 (2000)

          (quoting Schooley v. Pinch's Deli Mkt., Inc., 134 Wn.2d 468,478-79, 951 P.2d 749

          (1998) ). We do so because "a negligent act should have some end to its legal

          consequences." Hunsley v. Giard, 87 Wn.2d 424, 435, 553 P.2d 1096 (1976). Because

          "analyses of duty and proximate cause often overlap and are always subject to policy

          considerations," the arguments regarding foreseeability and policy considerations set

          forth in the duty analysis apply equally here. Travis v. Bohannon, 128 Wn. App. 231,

          242, 115 P.3d 342 (2005) (citing Hartley v. State, 103 Wn.2d 768, 779, 698 P.2d 77

          (1985)). Additionally, we do not have a "'direct unbroken sequence"' of events. Kim v.

          Budget Rent A Car Sys., Inc., 143 Wn.2d 190, 203, 15 P.3d 1283 (2001) (quoting Hertog,

          138 Wn.2d at 282). This case is most similar to Scott, in which "the responsibility for

          supervision at the time of the alleged activities had shifted away from the school." 50

          Wn. App. at 45 (emphasis added). To allow causation to run from a school district's

          alleged on-campus breach of duty-essentially allowing a mutual friend to introduce two

          students-to an injury that occurred the following day, off-campus, and at a private


          6
            The majority's legal causation analysis rests on the fact that given the background of the
          community protection act and the principles set down in McLeod, they cannot say as a matter of
          law that the school district's negligence was not a legal cause ofN.L.'s injury. Had the injury
          occurred while N.L. was in the custody of the school, I would agree.



                                                         13
      .   '.      .                                                                                          .   ..   ~




                                                           
              No. 91775-2
              Madsen, C.J. dissenting


              residence, would create open-ended liability and impose an "enormous burden ... [on]

              school districts." Stoddart v. Pocatello Sch. Dist. #25, 239 P.3d 784, 791 (Idaho 2010). 7

              Therefore, I would hold that the injury in this case was too attenuated as a matter of law.

                       Because a school district does not owe a duty of care to students who are injured

              by the criminal conduct of other students while not in the custody of the school district,

              and because the plaintiff has failed to establish proximate cause as a matter of law, I

              would affirm the trial court. Accordingly, I respectfully dissent.




              7
                The majority cites to this case for the proposition that "[A] school district may owe a duty to its
              students, despite the fact that injury occurred off of school grounds and outside of school hours."
              Majority at 14 (alteration in original) (quoting Stoddart, 239 P.3d at 789). While the Idaho
              Supreme Court did say this, it declined to extend the scope of a school district's general duty "to
              require that a school district take reasonable steps to prevent a violent criminal act against a
              student by a fellow student away from school grounds and not in connection with a school-
              sponsored activity." Stoddart, 239 P.3d at 790-91.



                                                               14
          ' '   .                                                                .   ..   '


                               
          No. 91775-2
           Madsen, C.J.   dissenting




                                              15